Citation Nr: 1022935	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-30 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

Bilateral hip arthritis has been shown by competent clinical 
evidence to be causally related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral 
hip arthritis was incurred in service. 38 U.S.C.A. §§ 1110, 
1154(b),  5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide. The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal. See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of the full grant of the benefit sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the Veteran's claim.  
To the extent that the Veteran may not have been provided 
with appropriate notice with respect to his claim, any such 
error would clearly be harmless as his claim is being granted 
for reasons explained in greater detail below and the agency 
of original jurisdiction (AOJ) will remedy any defect when 
effectuating the award of benefits. 



Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept s 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
services, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonably 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  The provisions of 38 U.S.C.A. § 1154(b) do not allow 
a combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
bilateral hip disability.  Current treatment records show 
that the Veteran has been diagnosed with bilateral hip 
arthritis.  However, the Veteran's service treatment records 
do not refer to a complaint of, or treatment for, bilateral 
hip disability.  Nevertheless, the Veteran contends that such 
disability was incurred in service while parachute training 
as well as during combat in Vietnam.  The Board finds that 
the Veteran s competent to report that he injured his hips in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005) (nothing that a veteran and other persons can attest 
to factual matters of which they had first-hand knowledge, 
e.g., experiencing loud noises in service and witnessing 
events.)

Further, the record demonstrates that the Veteran's military 
occupational specialty was that of a light weapons 
infantryman and that he received the Parachute Badge, the 
Combat Infantryman's Badge and the Bronze Star Medal.  
Therefore, based on such information, and in the absence of 
clear and convincing evidence that the claimed injury did not 
take place, the Board finds that the Veteran's lay statements 
support an in-service incurrence of bilateral hip injury.  
38 U.S.C.A. § 1154 (b) (West 2002) (noting that for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if consistence with service circumstances and 
conditions).

Further, the evidence is in equipoise with respect to whether 
the Veteran's current bilateral hip disability is 
etiologically related to his in-service bilateral hip injury.  
In this regard, in October 2006, a private treating examiner 
indicated that he believed that the Veteran's having been an 
Air Trooper and a Ranger who jumped out of low-flying 
helicopters with weight on his back could have contributed to 
the post-traumatic arthritic change of the hip.  
Additionally, a June 2007 VA outpatient treatment record 
shows that the examiner, who referenced the Veteran's 
reported history of being a paratrooper who had numerous hard 
landings, opined that the Veteran's military experience and 
injuries may have contributed to his currently arthritic 
right hip.  

The only conflicting opinion of record is that which is found 
in a September 2007 VA examination report where the examiner 
opined that it was less likely as not that the Veteran's 
current bilateral hip condition was a result of his military 
service time.  In reaching this conclusion, the examiner 
noted that the Veteran performed heavy physical work for at 
least 20 years, which he suspected was the most likely 
etiology of his current hip condition.  The examiner further 
noted that there was no evidence to suggest that the Veteran 
had a bilateral hip condition attributable to his time in the 
military.  However, the Board notes that the examiner, in 
reaching his opinion, apparently did not presume that the 
Veteran indeed incurred a bilateral hip injury during combat 
per U.S.C.A. §§ 1154(b) and 5103A (d).  Therefore, the Board 
finds that the examiner's opinion is based on an inaccurate 
factual premise and, thus, is not probative.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based 
on an inaccurate factual premise is not probative. 

Therefore, based on the clinical evidence of record, there 
appears to be no plausible basis upon which the Veteran's 
current bilateral hip disability might be dissociated 
entirely from the lay evidence of an in-service injury 
incurred during combat during his active service during the 
Vietnam War.  As a result, the Board finds that the evidence 
is at least in equipoise as to whether the Veteran's current 
bilateral hip disability was caused or aggravated by active 
service.  Therefore, with resolution of doubt in favor of the 
Veteran, the Board finds that service connection is warranted 
for bilateral hip arthritis.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for bilateral hip arthritis 
is granted



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


